Case 7:17-cr-00644-NSR Document 275 Filed 09/30/20 Page 1 of 2
      Case 7:17-cr-00644-NSR Document 275
                                      243 Filed 09/30/20
                                                08/04/20 Page 2 of 2




       7.     Permit Jermaine Hughley to reserve his right to make additional motions as
              necessary and join in the motions of his codefendants; and

       8.     For such other and further relief as this Court deems reasonable and proper.

DATED:        White Plains, New York
              August 4, 2020

                                            RESPECTFULLY SUBMITTED,
                                            THE DEFENDANT,
                                            JERMAINE HUGHLEY


                                            BY_/s/ Bruce D. Koffsky__
                                              Bruce D. Koffsky, Esq.
                                              Koffsky & Felsen, LLC
                                              1150 Bedford Street
                                              Stamford, CT 06905
                                              Tel.: 203-327-1500
                                              Fax: 203-327-7660
TO:    Clerk of the Court
       United States District Court
       Southern District of New York
       300 Quarropas Street
       White Plains, NY 10601

       Hon. Nelson S. Román
       United States District Court Judge
       Southern District of New York
       300 Quarropas Street
       White Plains, New York 10601

       United States Attorney’s Office
       Southern District of New York
       One St. Andrew's Plaza
       New York, NY 10007
       ATTN: AUSA Anden F. Chow/AUSA Sarah R. Krissoff
